DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 08/25/21 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites “a viscosity of the second thermal interface material layer is greater than a viscosity of the first thermal interface material layer and greater than a viscosity of the third thermal interface material layer.”. After reconsideration of this claim, it appears that there is a serious issue with it. Viscosity is a property of fluids and definitions found online are all related to this. For example the Webster dictionary online defines viscosity as “the property of resistance to flow in any material with fluid properties” and “the mathematical ratio of the tangential frictional force per unit area to the velocity gradient perpendicular to the direction of flow of a liquid”, and the Engineering Toolbox website states “Viscosity of a fluid is its resistance to shear or flow, and a measure of a fluid adhesive/cohesive or frictional properties. This arises because of the internal molecular friction within the fluid producing the frictional drag effect. There are two related measures of fluid viscosity which are known as dynamic and kinematic viscosity.”. Taking that into account, it appears that Applicants are claiming the first, second and third thermal interface materials to be implicitly fluids, but there is nothing in the original disclosure that describes such a thing and how it can be done, wherein it is noted that the claimed chip package is implicitly a solid structure.
Claim 14 recites possible combination that are redundant and ambiguous. Taking into account the choice offered by the used of the word “or”, claim 14 has the following combination: 
(1) an adhesion of the second thermal interface material layer to the first thermal interface material layer or the third thermal interface material layer is smaller than an adhesion of the first thermal interface material layer to the second thermal interface material layer and is also smaller than an adhesion of the third thermal interface material layer to the second thermal interface material layer (emphasis added). The bolded portions is basically stating that the adhesion is smaller to itself since there is only one adhesion between the first thermal interface material or the second interface material and writing this by reversing which one of the thermal interface material is recited first does not change the nature of the adhesion.
(2) an adhesion of the second thermal interface material layer to the first thermal interface material layer or the third thermal interface material layer is smaller than an adhesion of the first thermal interface material layer to the second thermal interface material layer and is also smaller than an adhesion of the third thermal interface material layer to the second thermal interface material layer (emphasis added). The same remarks stated above applies to the bolded portions.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 13 recites “a viscosity of the second thermal interface material layer is greater than a viscosity of the first thermal interface material layer and greater than a viscosity of the third thermal interface material layer.”. After reconsideration of this claim, it appears that there is a serious issue with it. Viscosity is a property of fluids and definitions found online are all related to this. For example the Webster dictionary online defines viscosity as “the property of resistance to flow in any dynamic and kinematic viscosity.”. Taking that into account, it appears that Applicants are claiming the first, second and third thermal interface materials to be implicitly fluids, but there is nothing in the original disclosure that describes such a thing and how it can be done, wherein it is noted that the claimed chip package is implicitly a solid structure.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Himeno et al. (US 5,434,449, previously cited but not used).

a.	Re claim 9, Himeno et al. disclose chip package, comprising: a chip 3 (figs. 2&4 and related text; see also col. 1 ln. 24-30&46-49, col. 5 ln. 48 to col. 6 ln. 18 and remaining of disclosure for more details); a chip carrier 1 carrying the chip and electrically connected to the chip; a heat dissipation stack structure 200&10&400 located at a side (bottom side) of the chip carrier opposite to a side carrying the chip, the heat dissipation stack structure comprising: a first thermal interface material layer 200 (col. 5 ln. 8-22); a second thermal interface material layer 10 (col. 5 ln. 56-67) stacked on the first thermal interface material layer; and a third thermal interface material layer 400 (col. 6 ln. 5-10) stacked on the second thermal interface material layer and located between the chip carrier and the second thermal interface material layer, wherein a material (epoxy resin) of the second thermal interface material layer is different from a material (aluminum) of the first thermal interface material layer and a material (copper) of the third thermal interface material layer, the second thermal interface material layer completely separates the first thermal interface material layer from the third thermal interface material layer, and the heat dissipation stack structure comprises a coterminous outer sidewall (vertically flushed sidewalls of 200, 10 and 400) provided by a sidewall of the first thermal interface material layer, a sidewall of the second thermal interface material layer, and a sidewall of the third thermal interface material layer; and an insulating encapsulant 7 (col. 5 ln. 35-37) encapsulating the chip, 

b.	Re claim 16, the coterminous outer sidewall of the heat dissipation stack structure is in direct contact with the insulating encapsulant (explicit on fig. 4).

Claim(s) 9-12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (US 2007/0240899).

a.	Sakamoto et al. disclose a chip package, comprising: a chip 15A (fig. 3C, [0035]; see remaining of disclosure for more details); a chip carrier 11&28&12A-b&13 (see at least [0035]-[0041]) carrying the chip and electrically connected to the chip; a heat dissipation stack structure 16&29 located at a side of the chip carrier opposite to a side carrying the chip, the heat dissipation stack structure comprising: a first thermal interface material layer 29 (bottom one; [0052]); a second thermal interface material layer 16 ([0050]) stacked on the first thermal interface material layer; and a third thermal interface material layer 29 (top one) stacked on the second thermal interface material layer and located between the chip carrier and the second thermal interface material layer, wherein a material (aluminum) of the second thermal interface material layer is different from a material (aluminum oxide) of the first thermal interface material layer and a material (aluminum oxide) of the third thermal interface material layer, the second thermal interface material layer completely separates the first thermal interface material layer from the third thermal interface material layer, and the heat dissipation stack structure comprises a coterminous outer sidewall (vertical sidewalls of layers 29 and layer 16) provided by a sidewall of the first thermal interface material layer, a sidewall of the second thermal interface material layer, and a sidewall of the third thermal interface material layer; and an insulating encapsulant 14 ([0050]) encapsulating the chip, the heat dissipation stack structure, and the chip carrier and exposing a portion of the chip carrier (explicit on fig. 3C).

b.	Re claim 10, a thickness of the second thermal interface material layer is greater than a thickness of the first thermal interface material layer and greater than a thickness of the third thermal interface material layer (explicit on fig. 3C).

c.	Re claim 11, a volume of the second thermal interface material layer is greater than a volume of the first thermal interface material layer and greater than a volume of the third thermal interface material layer (explicit on fig. 3C since 16 is thicker than 29).

d.	Re claim 12, a thermal conductivity of the second thermal interface material layer is greater than a thermal conductivity of the first thermal interface material layer and greater than a thermal conductivity of the third thermal interface material layer (the thermal conductivity of aluminum is conventionally known to be higher than the one of aluminum oxide).

e.	Re claim 16, the coterminous outer sidewall of the heat dissipation stack structure is in direct contact with the insulating encapsulant (explicit on fig. 3C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himeno et al. (US 5,434,449, previously cited but not used).

Himeno et al. disclose all the limitations of claim 1 as stated above including that the heat dissipation stack structure further comprises: a thermal block (alumina or silica filler in layer 10 disclosed in col. 5 ln. 56-67) located in at least one of the first thermal interface material layer, the second thermal interface material layer, and the third thermal interface material layer, except explicitly a heat-dissipating device overlapped with the first thermal interface material layer, wherein the first thermal interface material layer is located between the heat-dissipating device and the second thermal interface material layer. However, it is conventionally known in the art to attach a heatsink to an exposed portion of a heat dissipation structure in order to enhanced heat dissipation, .

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899